Citation Nr: 1701052	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  09-44 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to higher disability ratings for recurrent left shoulder dislocation with arthritis and reduced strength, rated as 20 percent disabling prior to February 8, 2011, and as 30 percent disabling since, excluding periods in which a temporary 100 percent convalescent rating was in effect. 

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity musculocutaneous nerve as secondary to the service-connected left shoulder disability.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity circumflex nerve as secondary to the service-connected left shoulder disability.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity upper radicular group as secondary to the service-connected left shoulder disability.

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity middle radicular group as secondary to the service-connected left shoulder disability.

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity lower radicular group as secondary to the service-connected left shoulder disability.

7.  Entitlement to an effective date earlier than November 4, 2011, for the award of service connection for cervical sprain.

8.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from June 2004 to October 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2007 and March 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In February 2011, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is not available to render a decision in this appeal.  In a November 2016 statement, the Veteran declined to appear at a new Board hearing before a VLJ who would decide his appeal.  A transcript of the February 2011 hearing is of record.

In April 2011, the Board remanded the Veteran's claims of entitlement to higher disability ratings for the left shoulder disability and entitlement to a TDIU for further development.  The Board also recognized that the prospective issues of entitlement to separate disability ratings for peripheral neuropathy of the left upper extremity, as a result of the service-connected left shoulder disability, had been raised.  As discussed below, those issues have now been added for current appellate consideration.

The issues of entitlement to service connection for peripheral neuropathy of the musculocutaneous nerve, of the circumflex nerve, of the upper radicular group, of the middle radicular group, and of the lower radicular group of the Veteran's left upper extremity and the issue of entitlement to an earlier effective date for the award of service connection for cervical sprain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  In correspondence received in June 2016, the Veteran's representative indicated that the Veteran did not wish to pursue the issue of entitlement to a TDIU.  

2.  Prior to February 8, 2011, other than the period of convalescence, the Veteran's left shoulder disability was manifested by no more than a limitation of left shoulder flexion or abduction motion of 90 degrees, consistent with a finding of limitation of are motion to midway between the side and shoulder level.  

3.  From February 8, 2011, the Veteran's left shoulder disability was manifested by extremely painful motion limited to about 10 degrees from the side, with measured flexion limited to 40 degrees; but at no time during the appeal period was the disability manifested by ankylosis, or by any other impairment of the humerus.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for an initial disability rating in excess of 20 percent for recurrent left shoulder dislocation with arthritis and reduced strength, for the period prior to February 8, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201 (2016).

3.  The criteria for a disability rating in excess of 30 percent for recurrent left shoulder dislocation with arthritis and reduced strength, for the period from February 8, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DC Code 5201.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a claimant or by an authorized representative and must be in writing or on the record at a hearing on appeal.  Id.  

In correspondence received in June 2016, prior to the promulgation of a final Board decision in this appeal, the Veteran's representative indicated that he did not wish pursue the issue of entitlement to a TDIU.  As such, this issue is withdrawn and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.

II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In this case, VA provided adequate notice in a letter sent to the Veteran in December 2006. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished with respect to the issue of entitlement to higher disability rating for the left shoulder disability; and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has provided adequate examinations as to the left shoulder claim decided in this decision, as discussed herein.  

The AOJ substantially complied with the Board's April 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Most notably, the Board remanded the increased rating claim to obtain the Veteran's VA vocational rehabilitation folder and to schedule him for new VA examinations to assess the severity of the disability.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the increased rating claim for left shoulder disability.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist with respect to this claim.

III.  Entitlement to Higher Initial Ratings

	A.  Applicable Laws and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.

In evaluating the severity of a disability, it is essential to trace the Veteran's medical history by considering the whole recorded history; thereby ensuring that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016); see Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

When considering initial ratings, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson v. West, 12 Vet. App 119 (1999).

If a disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

A claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity, or disuse atrophy. 

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

	B.  Rating Criteria and Analysis

Disabilities of the shoulder and arm are rated under DCs 5200 through 5203.  38 C.F.R. § 4.71a, DCs 5200-5203 (2016).  The regulatory criteria set forth in the DCs for the shoulder and arm provide different ratings for the minor arm and the major arm, i.e., whether the Veteran is right or left handed.  The Veteran indicated throughout the claim, including during medical treatment and examination, that he is right-handed.  Therefore, the Board will consider the ratings and criteria for the minor shoulder under the relevant DCs. 

Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2016).

The Veteran's disability is rated based on limitation of arm motion under DC 5201.  A 20 percent disability rating was awarded prior to February 8, 2011, and a 30 percent disability rating has been in effect since.  Multiple 100 percent convalescent ratings have been in effect throughout the appeal period following incidents of surgical treatment.  The propriety of the convalescent rating periods has not been contested.

Under DC 5201, a minimum 20 percent rating is warranted for limitation of motion of either the major or minor arm at shoulder level.  A 20 percent rating is also warranted for limitation of motion of the minor arm at midway between the side and shoulder level.  A maximum 30 percent rating is warranted for limitation of motion of the minor arm to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

Other potentially relevant Diagnostic Codes include DC 5200, which rates ankylosis of scapulohumeral joint.  A 20 percent evaluation for the minor shoulder is warranted where there is favorable ankylosis and there is abduction to 60 degrees.  A 30 percent evaluation is for application where ankylosis of the minor shoulder is intermediate between favorable and unfavorable.  A 40 percent evaluation is warranted where ankylosis of the minor shoulder is unfavorable, with abduction limited to 25 degrees from the side.  The note associated with this DC indicates that ankylosis contemplates movement of the scapula and humerus as one piece.  38 C.F.R. § 4.71a, DC 5200.

Under DC 5202, for impairment of the humerus in the minor arm, a 20 percent rating is warranted for moderate deformity or marked deformity for malunion of the humerus.  A 20 percent rating will also be assigned for recurrent dislocations of the humerus at the major scapulohumeral joint.  A 40 percent rating is assigned for a fibrous union, a 50 percent rating is assigned for nonunion (false flail joint) of the humerus, and a maximum 70 percent rating is assigned for loss of head of the humerus (flail shoulder).  38 C.F.R. § 4.71a, DC 5202.

Under DC 5203, a 10 percent rating is assigned for malunion of the clavicle or scapula or for nonunion of the clavicle or scapula without loose movement.  A maximum 20 percent rating is assigned for nonunion of the clavicle or scapula with loose movement or for dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a, DC 5203.

In the instant appeal, for the period prior to February 8, 2011, the Veteran has not been shown to have range of left shoulder flexion or abduction motion more limited than to 90 degrees.  

A July 2007 VA examination report noted that the Veteran worked with heavy equipment and machinery.  Range of left shoulder motion testing showed forward elevation (flexion) limited to 100 degrees and abduction limited to 90 degrees.  Limitation was due to tightness in the superior part of the shoulder and to some discomfort at the extremes of motion.  No further reduction in the range of motion was present after multiple repetitions.  There was no spasm or tenderness and the shoulder was normal in appearance.   

In April 2008, the Veteran was seen for a VA orthopedic consult with a painful and unstable shoulder.  An MRI report showed a superior labral anteroposterior lesion.  Range of motion testing included a finding of abduction to 90 plus degrees passively and to about 90 degrees actively.  He was scheduled for arthroscopic examination of the shoulder with superior labral repair.  He underwent arthroscopic surgery in June 2008.  

During a September 2008 VA occupational therapy consultation, approximately three months following arthroscopic surgery and still during his period of convalescence, the Veteran left shoulder flexion was limited to 125 degrees and abduction to 80 degrees.  In October 2008 the Veteran's left shoulder active range of motion included findings of 135 degrees flexion and 95 degrees abduction.  Passive range of motion was 145 flexion and 140 degrees abduction.  In November 2008, active range of motion testing included findings of 160 degrees flexion, and 125 degrees abduction.  

In February 2009, the Veteran reported that his shoulder hurt worse than before his surgery.  He reported dull aching that radiated on occasion into his arm.  In June 2009, he reported that the left shoulder pain had continued since his in-service injury while playing football, and that his pain was as great as, if not greater than, prior to his July 2008 surgery.  He did, however, report that his range of motion improved following surgery. 

The Veteran apparently reinjured his shoulder in July 2009.  An August 2009 MRI report, following the new injury, showed that the Veteran had a "minimal retear of the superior labrum over a short segment..."  He continued with physical therapy, pain medication and steroid injections.  A September 2009 orthopedic surgery consultation report noted left shoulder flexion to 200 degrees and abduction limited to 90 degrees.

During VA examination in October 2010, the Veteran's left shoulder flexion and abduction were both limited to 90 degrees.  There was some crepitus on examination, but no swelling or redness.  There was no additional weakness, fatigability, dyscoordination, or additional restriction of range of motion, or loss of joint function with use or against resistance after repetitive testing.  Active and passive motions were equal after three repetitions.  X-rays revealed no acute fracture or dislocation, and no arthritis was seen.  

As for the portion of the appeal period from February 8, 2011, the Veteran testified at his February 2011 Board hearing that he had continuing, severe left shoulder pain.  He testified that his shoulder disability had become more severe and that he could only move his arm approximately 10 degrees from the side before having shoulder pain.  

The medical evidence shows that the Veteran underwent additional left shoulder surgeries in April 2014 and January 2015.  Convalescent ratings were adequately awarded through September 2015.  

The Veteran was afforded a VA examination of the left shoulder in October 2015.  On range of motion testing, flexion was limited to 40 degrees and abduction was normal at 180 degrees.  Pain prohibited him from performing repetitive use testing.  The examiner consequently indicated that he could not determine if pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time, because he was unable to examine the Veteran's left shoulder after repetitive use.  

A June 2009 addendum to the examination report indicated that the Veteran did not have flare-ups of left shoulder disability, due to the shoulder constantly hurting.  The left shoulder was positive for rotator cuff impairment, but no ankylosis was present.  The examiner noted that the Veteran had a multiloculated ganglion cyst arising from the anterior inferior aspect of the glenoid labrum, compatible with a small tear; however, this did not affect his range of motion.  There were no conditions of impairments of the humerus.  

After a thorough review of the evidence of record, the Board finds that the evidence does not support a finding that the Veteran is entitled to a higher disability rating for any portion of the appeal period.  The 20 percent rating in effect prior to February 8, 2011, was appropriate given the findings of limitation of motion of the minor arm midway between the side and shoulder level.  There was no indication of additional loss of range of motion at any time during that period, and there were no findings of additional limitation of function, to include limitation of motion, due to such factors as weakness, fatigability, or incoordination.  There was also no evidence of impairment of the humerus or of ankylosis such as to warrant a higher rating.

For the portion of the appeal period from February 8, 2011, there was again no evidence of humerus impairment or ankylosis such as to warrant a higher rating.  The 30 percent rating more approximated the Veteran's level of left shoulder impairment, even based on limitation of motion.  Notably, for the period from February 8, 2011, the Veteran is assigned a 30 percent disability rating, and higher disability for limitation of minor shoulder motion is not contemplated by the rating criteria.  Thus, any deficiencies in findings pertaining to left shoulder functional loss for this period are immaterial.

      C.  Consideration of Separate Disability Ratings and Prestabilization Rating

The Board is remanding the issues of entitlement to service connection for peripheral neuropathy disabilities secondary to the Veteran's service-connected left shoulder disability; thus any separate ratings that may be warranted will be considered by the AOJ in the first instance within that context.  

The AOJ has additionally granted secondary service connection for surgical scarring as secondary to the service-connected left shoulder disability.  The Veteran has not appealed the disability rating assigned for the service-connected scarring; thus this issue is not on appeal before the Board.  

The Veteran's representative has contended that the Veteran's service-connected left shoulder disability should have been assigned a prestablization rating from the date of his discharge from service pursuant to 38 C.F.R. § 4.28.  The Board notes that these assignments are to be made based on a degree of impairment on a veteran's employability.  For an unstabilized condition with severe disability, where substantially gainful employment is not feasible or advisable, a 100 percent rating is to be assigned for the 12-month period following discharge from service.  For an unhealed or incompletely healed wound or injury, where material impairment of employability is likely, a 50 percent rating is to be assigned for the 12-month period following discharge from service.  38 C.F.R. § 4.28 (2016).

Here, the evidence shows that the Veteran suffered multiple shoulder dislocations during service.  He was not discharged as a result of the left shoulder disability, and a VA examination performed within nine months of his separation from service indicated that he was working with heavy equipment and chainsaws post-service.  Thus, the record does not show that the Veteran had an unhealed or incompletely healed wound or injury that likely resulted in material impairment of his employability.  Accordingly, a prestablization rating pursuant to 38 C.F.R. § 4.28 is not for application.

III.  Extraschedular Consideration 

The Board has considered the question of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show that the symptoms associated with the Veteran's left shoulder disability present an exceptional disability picture.  Comparison between his symptoms and the criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology-painful, limited shoulder motion are symptoms expressly contemplated by the schedular rating criteria.  He has not identified any symptoms not recognized by the rating criteria, or presented evidence showing how the rating criteria are inadequate.  Moreover, as noted, his neurological complaints associated with the disability are considered in the remand portion below.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  The evidence does not show a combined effect, from his other service connected disabilities, that act together with his service-connected left shoulder disability that makes his disability picture surrounding his service-connected left shoulder disability an unusual or exceptional one.  

For the foregoing reasons, the Board concludes that the preponderance of evidence is against assigning higher disability ratings for the Veteran's left shoulder disability.  Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

ORDER

The issue of entitlement to a TDIU is dismissed.

Entitlement to an initial disability rating in excess of 20 percent for recurrent left shoulder dislocation with arthritis and reduced strength for the appeal period prior to February 8, 2011, is denied. 

Entitlement to a disability rating in excess of 30 percent for recurrent left shoulder dislocation with arthritis and reduced strength for the appeal period from February 8, 2011, is denied. 


REMAND

Although the Veteran's appeal has consisted primarily of his claim of entitlement to a higher disability rating for the service-connected left shoulder disability, the evidence has shown that he has been seeking disability benefits for neurological impairment associated with the disability.  The United States Court of Appeals for Veterans Claims (Court) observed that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court held that that the scope of a disability claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and other information of record.  Thus, consistent with the non-adversarial, paternalistic nature of VA's benefits system, the Board reads into the Veteran's claim on appeal secondary claims for peripheral neuropathy of the left upper extremity as secondary to the Veteran's service-connected left shoulder disability.  

In an October 2015 VA examination report, a VA examiner indicated that the Veteran had peripheral neuropathy of the left musculocutaneous and circumflex nerves and of the left upper, middle, and lower radicular groups.  The examiner, however, speculatively concluded that it was at least as likely as not that the Veteran's left shoulder pathology could be causing his current neurological symptoms.  A more definitive opinion with respect to whether any of the Veteran's neurological manifestation of the left upper extremity is at least as likely as not caused by or aggravated by his service-connected left shoulder disability is required to properly adjudicate these claims.  Cf. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Following issuance of the March 2012 rating decision that granted entitlement to service connection for cervical sprain, and assigned a 20 percent disability rating, effective November 4, 2011, correspondence was received from the Veteran's congressman in August 2012, which included a statement from the Veteran noting his disagreement with the assigned effective date for the award of service connection for the neck disability.  This statement is accepted as a timely notice of disagreement with respect to the assigned effective date for service connection for the cervical sprain.  Before the Board can consider the claim on appeal, however, it is required to remand it for issuance of a statement of the case.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must ensure that the Veteran is scheduled for a new VA peripheral nerve examination of his left upper extremity with a different examiner from the one that conducted the October 2015 peripheral nerve examination.  The examiner must review the claims file in conjunction with the examination.  All necessary studies and tests should be conducted.  

The examiner must provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that any current upper left extremity peripheral nerve condition, to include peripheral neuropathy of the left musculocutaneous and circumflex nerves and of the left upper, middle, and lower radicular groups is proximately due to or the result of (caused by) the Veteran's service-connected left shoulder disability.  

If the examiner determines that any such peripheral nerve condition was not caused by his service-connected left shoulder disability, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such peripheral nerve condition has been aggravated (chronically made worse beyond its natural progression) by the service-connected left shoulder disability.  If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability, that shows a baseline of peripheral nerve disability prior to aggravation.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.  Absent such supporting rationale, the opinion will be deemed inadequate.  

2.  The AOJ must issue a statement of the case with respect to the issue of entitlement to an effective date earlier than November 4, 2011, for the award of service connection for cervical sprain.  This issue should not be certified or returned to the Board unless a timely substantive appeal is submitted.

3.  If the benefits sought on appeal are not granted in full, the AOJ must issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


